UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

MOHAMEDOU OULD SALAHI,
Petitioner,
v. Civi1 Action No. 05-CV~O569 (RCL)
BARACK OBAMA, et al.,

Respondents.

 RDER GRANTING RESPONDENTS’ UNOPPOSED MOTION
FOR AN EXTENSION ()F TIME TO FILE THEIR REPLY IN SUPPORT OF
THEIR MOTION FOR LEAVE TO FILE A MOTION FOR EXPEDITED
JUDGMENT

Based on Respondents’ Unopposed Motion for an Extension of Time to File a

‘ Rep1y in Support of their Motion for Leave to File a Motion for Expedited Judgment, this

Court orders that Respondents’ Reply, which would otherwise be due on Novernber 23,
2012, is now due on December 7, 2012.

AND IT IS SO ORDERED.

November jj 2012

Royce C. Lamberth
United States District Judge